On consideration of appellee’s motion to dismiss the appeal, the court determines that the appellant’s motion for relief from sanctions was not cognizable pursuant to Florida Rule of Civil Procedure 1.540, see Shields v. Flinn, 528 So.2d 967, 968 (Fla. 3d DCA 1988), but instead was a motion for reconsideration of a previous interlocutory order. See Francisco v. Victoria Marine Shipping, Inc., 486 So.2d 1386, 1388 n. 2 (Fla. 3d DCA), review denied, 494 So.2d 1153 (Fla.1986); see also Richardson v. Watson, 611 So.2d 1254, 1255 (Fla. 2d DCA 1992). Consequently, the order denying relief from the order of sanctions is not an appealable order pursuant to Florida Rule of Appellate Procedure 9.130(a)(5). Treating the notice of appeal as a petition for certiorari as to that order, certiorari is denied.
The notice of appeal of the August 19,1993 order granting plaintiffs motion to compel production of documents and for additional sanctions is treated as a petition for writ of certiorari. Certiorari is denied.
As to the order entered October 7, 1993, the appellant’s brief will be considered a timely petition for writ of certiorari. Certio-rari is denied.
The appellant’s motion for stay pending review and supporting memorandum of law is denied as moot.
NESBITT, COPE and LEVY, JJ., concur.